DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed on 4/25/2022 have been entered.  Claims 21-40 are pending.  Claims 1-20 are cancelled. Claims 21, 31, and 40 are amended and claims 22-30 and 32-39 are as previously presented.  

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered.  
Regarding the claim interpretation, the applicant argues that the electroencephalogram (EEG) monitoring unit, respiration monitoring unit, and electrocardiogram (EKG) monitoring unit do not invoke 112(f).  The examiner respectfully disagrees.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The term unit used by the applicant is generic place holder.  The “configured to” is a linking word/phrase that which links the generic placeholder to functional language  such as “to receive EEG data
generated by one or more EEG sensors…”, “to receive respiration data generated by one or more respiration sensors” and “to receive EKG data generated by one or more EKG sensors..”.  The act of receiving is functional language.  Though functional language recites sensors, the sensor are not positively recited as part of the structure of claimed units but only as indicative to the type of data being received by the unit.  Therefore, the limitations are not modified by significant structural element.  Because the above three prongs are met by the limitations, the 112(f) is invoked.
Regarding the rejection under 35 USC 101, the previous rejection has been withdrawn in response to the applicant’s amendments.  
Regarding the rejection under 35 USC 103, the applicant argues that “Osorio does not disclose detecting a postictal suppression period, where the postictal suppression period ‘is detected when the EEG data crosses an EEG threshold for at least a predetermined time period’ as recited in the independent claims.”  The examiner respectfully disagrees.  First, applicant never claims a particular minimum length of time for the predetermined time period therefore detecting post-ictal suppression any time an EEG data crosses below the threshold meet the claimed pre-determined time period where the pre-determined time period would be on sample period.  The applicant further states:
“Further, Osorio clarifies that the "duration of a seizure event may be determined as the time that any of the autonomic, neurologic, metabolic, endocrine, or stress tissue marker indices values differ from inter-ictal and/or post-ictal values," for example "the time a body data value, a site(s) data value ... is above or below adaptable and/or pre-determined threshold(s) and/or separatrix(tices)."”

The quote by the applicant indicates that Osorio teaches detecting seizure states based on body data values/indices being above/below a threshold.  Osorio [0069; 0080] indicates that the body indices include “index values indicative of the function the autonomic, neurologic, endocrine, metabolic, gastro-intestinal, and/or of tissue/organ stress” and that one of the neurological index values that can be used is EEG.    Osorio also teaches that the seizure states include periods of post-ictal suppression 1480A/B – periods where the body index, which as noted above includes EEG signals, drops below a post-ictal threshold 1407 see Osorio Fig 14b which meet claimed definition of post-ictal suppression period as being “when the EEG data crosses an EEG threshold for at least a predetermined time period”  For these reasons, the previous rejection under 35 USC 103 is not withdrawn.  

Regarding the previous rejection for double patenting, the applicant has requested that the rejection be withdrawn in light amendments or otherwise held in abeyance pending a designation of allowability.  The examiner position is that the current amendment have not changed the scope of the claims in a way to overcome the previous provisional non-statutory double patenting rejection.  Furthermore, MPEP 804(I)(B)(1) states the following policy of the Office about holding double patenting rejections in abeyance:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.”

Therefore, the previous double patenting rejection remains in place and is not held in abeyance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30-36, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,448,839 (‘839 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘839 patent as shown below.
Instant application – claim 21
‘839 patent claim 1 unless stated otherwise
A system for identification of an increased risk of a severe neurological event, comprising 
A system for identification of an increased risk of a
severe neurological event, comprising:
a processing unit configured to:

a processing unit configured to:
receive, from one or more electroencephalogram (EEG) sensors adapted to sense neurological activity of a patient, EEG data during at least a postictal phase of each of one or more seizures;

receive the EEG data from the EEG monitoring unit;
detect, from the EEG data, at least one postictal EEG suppression period, wherein a postictal EEG suppression period is detected when the EEG data crosses an EEG threshold for at least a predetermined time period;
detect a plurality of postictal EEG suppression periods interleaved with postictal EEG non-suppression periods during each of at least one postictal phase of the one or more seizures from the EEG data, wherein a postictal EEG suppression period is detected when the EEG data crosses an EEG threshold for at least a predetermined time period;

receive at least one of: respiratory data during at least the postictal phase of each of the one or more seizures from one or more respiration sensors adapted to sense respiratory activity of the patient, or electrocardiogram (EKG) data during at least the postictal phase of each of the one or more seizures from one or more EKG sensors adapted to sense heart activity of the patient;

detect, from the at least one of the respiratory data or the EKG data, that at least one of a respiration of the patient has fallen below a first threshold or an EKG measurement of the patient has fallen below a second threshold; and
5. The system of claim 1, further comprising:
a respiratory monitoring unit configured to collect respiratory data from the patient, wherein the processing unit is configured to receive the respiratory data from the respiratory monitoring unit and to determine whether a breathing rate determined from the respiratory data crosses a respiration threshold.

7. The system of claim 5, further comprising:
an electrocardiogram (EKG) monitoring unit configured to collect EKG data from the patient, wherein the processing unit is configured to receive the EKG data from the EKG monitoring unit and to determine whether the EKG data crosses an EKG threshold

identify the increased risk of the severe neurological event based on the detected at least one postictal suppression period and the at least one of the respiration falling below the first threshold or the EKG measurement falling below the second threshold.  
identify the increased risk of the severe neurological event based on the first trend


Claim 40 is similarly anticipated by claim 1 of the ‘839 patent.  
Instant application – claim 31
‘839 patent claim 9 unless stated otherwise
A method for identifying an increased risk of a severe neurological event, comprising:
A method for detecting a condition in a patient that poses an increased risk of sudden unexplained death in epilepsy (SUDEP), the method comprising

receiving, from one or more EEG sensors adapted to sense neurological activity of a patient, EEG data during at least a postictal phase of each of one or more seizures;
collecting, at a processor of a medical device, electroencephalogram (EEG) data from one or more EEG sensors adapted to sense neurological activity of a patient during at least a postictal phase of each of one or more seizures;

receiving at least one of: respiratory data during at least the postictal phase of each of the one or more seizures from one or more respiration sensors adapted to sense respiratory activity of the patient; or EKG data during at least the postictal phase of each of the one or more seizures from one or more EKG sensors adapted to sense heart activity of the patient;

detecting, from the at least one of the respiratory data or the EKG data, that at least one of a respiration of the patient has fallen below a first threshold or an EKG measurement of the patient has fallen below a second threshold; and

11. The method of claim 9, further comprising: collecting respiratory data from the patient; determining whether a breathing rate determined from the respiratory data crosses a first threshold; collecting electrocardiogram (EKG) data patient; and determining whether the EKG data crosses a second threshold.
detecting, from the EEG data, at least one postictal EEG suppression period, wherein a postictal EEG suppression period is detected when the EEG data crosses an EEG threshold for at least a predetermined time period;

determining, via the processor, that the EEG data indicates postictal EEG suppression when the EEG data crosses an EEG threshold for at least a predetermined time period;
identifying the increased risk of the severe neurological event based on the detected at least one postictal suppression period and the at least one of the respiration falling below the first threshold or the EKG measurement falling below the second threshold.  

identifying, via the processor, the increased risk of the severe neurological event based on the first trend.

12. The method of claim 11, wherein the predetermined time period is a first predetermined time period, the method
further comprising: activating a warning device when the EEG data indicates postictal EEG suppression for a second predetermined period of time, the breathing rate crosses the first threshold, and the EKG data crosses the second threshold


The following dependent claims are anticipated by the ‘839 patent:
Instant application 
‘839 patent claim 
22 and 32
2 and 9
23 and 33
1 and 9
24 and 34
1 and 9
26 and 35
3
27 and 36
10 and 12
30 and 39
6 and 8


Claims 28-29 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,448,839 (‘839 patent) in view of Osorio (US 2012/0226108). Regarding claim 28 and 37, the ‘839 patent claims does not explicitly teach activating personal medical delivery system in response to identifying the increased risk of the severe neurological event. However Osorio does teach a monitoring system/method for detecting SUDEP/severe neurological events that activates personal medical delivery system in response to identifying the increased risk of the severe neurological event ([0093] –therapy unit 220 that can provide electrical stimulation, drug deliver or other therapies in response to a severe seizure event see also [0007]). It would be obvious to one of ordinary skill in the art to include the personal medical delivery system taught by Osorio in order to prevent the extreme event/SUDEP from occurring (Osorio [0005]).  Regarding claims 29 and 38, the ‘839 patent claims does not explicitly teach receiving EEG and the ECG and/or respiration data remotely.  Osorio [0100] teaches that body date collection module can send body data remotely and Osorio [0134] teaches that the body data can include EEG, EKG and respiration data.  It would be obvious to one of ordinary skill in the art to include receiving body data remotely as taught by Osorio in order to allow the monitoring to be done either using other devices such as PDA and other handheld devices or monitoring to be done remotely for example at the location of the physician or to allow data be to be save to remote databases giving increased flexibility about how the system is implemented (Osorio [0125; 0127]).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an electroencephalogram (EEG) monitoring unit, a respiration monitoring unit, an electrocardiogram (EKG) monitoring unit in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Osorio (US 2012/0226108).
Regarding claim 21, Osorio teaches a system for identification of an increased risk of a severe neurological event, comprising a processing unit configured to: 
receive, from one or more electroencephalogram (EEG) sensors adapted to sense neurological activity of a patient, EEG data during at least a postictal phase of each of one or more seizures ( EEG - [0080; 0134] and brain energy – [0068]); 
receive at least one of: respiratory data during at least the postictal phase of each of the one or more seizures from one or more respiration sensors adapted to sense respiratory activity of the patient ([0073; 0099; 0134] and respiration acquisition unit – 364), or electrocardiogram (EKG) data during at least the postictal phase of each of the one or more seizures from one or more EKG sensors adapted to sense heart activity of the patient ([0068; 0071; 0134] – heart beat acquisition unit -361) ; 
detect, from the EEG data, at least one postictal EEG suppression period, wherein a postictal EEG suppression period is detected when the EEG data crosses an EEG threshold for at least a predetermined time period (Fig 14B shows a plurality of post-ictal state 1480A/B where the metric 1403 is suppressed and inter-ictal states 1483A/B where the metric is normal/non-suppressed.  Seizure related metric 1403 can be a autonomic/neurological signal [0180-0184] which would include EEG [0076;0080]); 
detect, from the at least one of the respiratory data or the EKG data, that at least one of a respiration of the patient has fallen below a first threshold or an EKG measurement of the patient has fallen below a second threshold (The method described in [0180-0183] can be applied to autonomic signals see [00182] where autonomic signals include respiratory signals [0073] and EKG signals [0071] see also [0006; 0134]); and 
identify the increased risk of the severe neurological event based on the detected at least one postictal suppression period and the at least one of the respiration falling below the first threshold or the EKG measurement falling below the second threshold ([0182] teaches that post-ictal measurements can be applied to any and all collected data types which as discussed above include EEG, ECG, and respiration.  [0183-0185] indicates that thresholds/magnitude of decrease in activity can indicate SUDEP/extreme epileptic event) .  
provide, responsive to identifying the increased risk of the severe neurological event, at least one of an alert indicating the increased risk of the severe neurological event of the patient or a stimulation to the patient to assist in preventing the severe neurological event ([0123; 0143] indicates a warning unit can trigger a warning to patient or caregiver indicating a risk for SUDEP or other severe events. Treatment such as electrical stimulation can also be delivered to the patient in response to severe neurological event detection see [0151-0153]).
Regarding claim 22, Osorio teaches the system of claim 21, wherein the severe neurological event is sudden unexplained death in epilepsy (SUDEP) ([0184]).  
Regarding claim 23, Osorio teaches the system of claim 21, wherein the processing unit is further configured to detect a plurality of postictal EEG suppression periods interleaved with postictal EEG non- suppression periods during each of at least one postictal phase of the one or more seizures from the EEG data ( Osorio [0185] indicates that post-ictal state, the equivalent of the applicants EEG suppression periods are detected based on the downward crossing of a post-ictal threshold and therefore system would be able to detect multiple suppression between seizures as long as EEG value drops below the post-ictal threshold.  [0168] further confirms that post-ictal state may be defined as any state in which the values of any of the indices disclosed herein are different from those observed in the inter-ictal and ictal states and does not preclude only one post-ictal state occurring between seizures)  
Regarding claim 24, Osorio teaches the system of claim 23, wherein the processing unit is further configured to: detect a trend of generally increasing duration with time of the plurality of postictal EEG suppression periods during the postictal phase of one or more seizures; wherein the increased risk of the severe neurological event is further identified based on the trend ([0168; 0184] states longer times in post-ictal states indicate increased risk for SUDEP.  Trends of these measures can be taken see also [0118; 0173]).  
Regarding claim 25, Osorio teaches the system of claim 24, wherein the trend is a first trend and the processing unit is further configured to: detect a second trend of generally decreasing duration with time of the plurality of postictal EEG non-suppression periods during the postictal phase of the one or more seizures; wherein the increased risk of the severe neurological event is further identified based on the second trend (The inter-seizure interval which can also be defined as the inter-ictal state 1483A/B is non-suppressed/normal period of the EEG as shown in Fig 14B. Further a progressive decrease in ISI can indicate increased risk [0181; 0182]).  
Regarding claim 26, Osorio teaches the system of claim 23, wherein at least a first EEG suppression period of the plurality of postictal EEG suppression periods occurs after a first seizure and at least a second EEG suppression period of the plurality of postictal EEG suppression periods occurs after a second seizure, the second seizure occurring after the first seizure (Fig 14B shows multiple suppression periods which are separated by a seizure).  
Regarding claim 27, Osorio teaches the system of claim 21, wherein the processing unit is further configured to trigger an alarm (warning unit 289) in response to identifying the increased risk of the severe neurological event. ([0184;0185] – warning can be triggered base on increased risk). 
Regarding claim 28, Osorio teaches the system of claim 21, wherein the processing unit is further configured to activate a personal medical delivery system (therapy unit 220) in response to identifying the increased risk of the severe neurological event ([0184;0185] teaches that increase risk of a severe event can trigger a therapy [0093-0094] teaches that therapy unit 220 can carry electrical stimulation, drug release and other therapies) 
Regarding claim 29, Osorio teaches the system of claim 21, wherein the processing unit is configured to receive the EEG data and the at least one of the respiratory data or the EKG data remotely (Osorio [0100] teaches that body date collection module can send body data remotely and Osorio [0134] teaches that the body data can include EEG, EKG and respiration data).  
Regarding claim 30, Osorio teaches the system of claim 21, wherein the processing unit is configured to receive the at least one of the respiratory data or the EKG data and detect that the at least one of the respiratory data of the patient has fallen below the first threshold or the EKG measurement of the patient has fallen below the second threshold in response to detecting the at least one postictal EEG suppression period ([0168] indicates that one measure of risk is the amount of post-ictal spread which [0181] indicates that spread can be measure of organ systems affected which EEG, EKG, and respiration are measure of different organ systems and therefore when both EEG and EKG and/or respiration are suppressed would be indicator of greater severity/risk see also [0168; 0180-0185] and rejection of claim 1).  
Claims 31-39 are rejected for substantially the same reasons as claims 21-24 and 26-30 respectively.
Claim 40 is rejected for substantially the same reason as claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792